DETAILED ACTION

Previous Rejections
Applicant’s arguments, filed 09/06/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112 –
Trademark/Trade name
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 contains the trademark/trade name EnzChek™.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a protease assay and, accordingly, the identification/description is indefinite.
	The Applicant is encouraged to remove “EnzChek™” from the claimed subject matter.
Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 9-10 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder et al (WO 2015/140802 A2), in view of Hurion et al (USP 4,732,758).
Schroeder taught pharmaceutical compositions (e.g., physiologically acceptable carriers for pharmaceutical use taught at [page 15, lines 14-17]) comprising liposomes that encapsulated proteolytic enzymes (e.g., collagenase; collagenase I; collagenase II) [claims 1-7; page 13, line 24-28; Example 2C]. In some embodiments, the proteolytic enzyme had absolute specificity to Type I collagen, with neglectable or no detectable catalytic activity to any other fibers  [page 13, lines 15-23], in order to relax connective tissue [page 2, lines 20-28]. By relaxing the tissue, the tissue was capable of completely regenerating [page 10, lines 22-24]. In some embodiments, the liposomes comprised an effector that increased the activity of the enzyme [page 14, 1st paragraph].
Although Schroeder taught proteolytic enzymes with effectors that increased the activity of the enzyme, Schroeder was not specific 75 % proteolytically active, as recited in claim 1.
Hurion taught [abstract and title] a pharmaceutical composition containing, in association with a pharmaceutical vehicle, a collagenase of high specific activity (e.g., 100 % at [col 11, Table]). The composition (i.e., termed “Achromase”) contained, in addition to the collagenase, proteases and endonucleases; the collagenase cleaved peptide sequences (e.g., proteolytically active) [col 1, lines 35-41; col 2, lines 38-59; col 2, line 66 to col 3, line 7]. The collagenase was associated with enzymatic hydrolysates of collagen (i.e., termed “ASF) to increase the activity, and stability on storage, of the composition [col 3, line 67 to col 4, line 3; col 4, lines 30-40; col 11 Table at the 1:5 Achromase:ASF ratio]. The composition was favorable to tissue regeneration [col 3, lines 8-25].
Since Schroeder taught compositions comprising proteolytic collagenases for tissue regeneration, it would have been prima facie obvious to include, within Schroeder, collagenase compositions having 100 % specific activity. The ordinarily skilled artisan would have been motivated to include compositions with activity sufficiently favorable for tissue regeneration, as taught by Hurion [Hurion: col 3, lines 8-25; col 11, Table].
The instant claim 1 recites at least 75 % proteolytically active. Hurion taught collagenase-containing compositions having 100 % specific activity. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
Schroeder, in view of Hurion, reads on claims 1, 7, 9-10 and 31.
 Claim 2 is rendered prima facie obvious because Schroeder taught that [page 18, lines 7-10], in some embodiments, the liposome forming lipids were dissolved and then hydrated using an aqueous solution containing the enzyme. Enzyme-activating ions were not taught as required.
Claim 3 is rendered prima facie obvious because Schroeder taught [page 21, lines 3-10] liposomes sized below 1 µm.
The instant claim 3 recites a maximum cross-sectional area of less than 70 square microns. The Examiner notes that 70 µm2 = 8.37 µm. 
Schroeder taught liposomes sized below 1 µm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schroeder et al (WO 2015/140802 A2), further in view of Hurion et al (USP 4,732,758) and further in view of Ellens et al (US 2004/0013720 A1).
The 35 U.S.C. 103 rejection over Schroeder and Hurion was previously discussed.
Additionally, Schroeder taught DMPC and cholesterol as vesicle forming lipids [page 18, line 18; page 19, line 7; page 20 lines 5-6]. In some embodiments, the liposomes comprised a mole ratio between the liposome forming lipid and the cholesterol of between 50:40 to 95:5 (also taught was: 60:40 to 80:20 liposome forming lipid to cholesterol, and at least 35 %, 45 % cholesterol) [page 20, lines 15-26].
PEG-DSPE was taught as a linker, external to the lipid (e.g., liposome) carrier [page 17, line 29]; however, Schroeder was silent the amount thereof, as recited in claim 4.
Ellens taught PEGylated DSPE as a lipid material linker of liposomes [0042], preferably at 0-20 mol %, also 0 to about 5 mol % [0082].
Since Schroeder taught PEG-DSPE as a linker, external to the lipid carrier, it would have been prima facie obvious to one of ordinary skill in the art to include, within Schroeder, PEG-DSPE at 0-20 mol %, also 0 to about 5 mol %, as taught by Ellens. The ordinarily skilled artisan would have been so motivated, because at the said amounts, PEGylated DSPE functions as a lipid material linker of liposomes, as taught by Ellens [0042 and 0082].
The instant claim 4 recites 50-60 % DMPC; 35-45 % cholesterol and 3-7 % PEG-DSPE. 
Schroeder taught DMPC and cholesterol as vesicle forming lipids; a mole ratio between the liposome forming lipid and the cholesterol of between 50:40 to 95:5 (also taught was: 60:40 to 80:20 liposome forming lipid to cholesterol and at least 35 %, 45 % cholesterol); PEG-DSPE was taught as a linker. Ellens taught PEGylated DSPE as a lipid material linker of liposomes [0042], preferably at 0-20 mol %, also 0 to about 5 mol %. A prima facie case of obviousness exists because of overlap, as discussed above.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schroeder et al (WO 2015/140802 A2), in view of Hurion et al (USP 4,732,758) and further in view of Sigma Aldrich (https://www.sigmaaldrich.com/deepweb/assets/sigmaaldrich/product/documents/420/044/c9891dat.pdf).

    PNG
    media_image1.png
    189
    900
    media_image1.png
    Greyscale

The 35 U.S.C. 103 rejection over Schroeder and Hurion was previously discussed.
Although Schroeder taught collagenase in solution, as previously discussed, Schroeder was silent pH, as recited in claim 6.
However, Sigma Aldrich taught that the optimal pH for collagenase activity is 6.3-8.8 [page 1, Product Description].
Since Schroeder taught collagenase in solution, it would have been prima facie obvious to one of ordinary skill in the art to include, within Schroeder, solutions having a pH of 6.3-8.8, as taught by Sigma Aldrich. The ordinarily skilled artisan would have been so motivated, because at this pH range, the enzyme is optimally active [Sigma Aldrich: page 1, Product Description].
The instant claim 6 recites a pH of 8 or above. Sigma Aldrich taught a pH range of 6.3-8.8. A prima facie case of obviousness exists because of overlap, as discussed above.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Schroeder et al (WO 2015/140802 A2), in view of Hurion et al (USP 4,732,758) and further in view of Molecular Probes (2001).
The 35 U.S.C. 103 rejection over Schroeder and Hurion was previously described. 
Additionally, Hurion taught [col 6, lines 16-23 and 60 to col 7, line 10] an assay of the collagenase.
However, the combined Schroeder and Hurion were silent an EnzChek™ assay, as instantly recited.
Nevertheless, Molecular Probes taught [title] an EnzChek™ gelatinase/collagenase assay kit. Molecular Probes’ EnzChek™ gelatinase/collagenase assay kit provided the speed, high sensitivity and convenience required for measuring collagenase activity [Introduction, 2nd paragraph].
Since the combined Schroeder and Hurion taught active collagenase, it would have been prima obvious to one of ordinary skill in the art to include, within the combined teachings of Schroeder and Hurion, an EnzChek™ assay. The ordinarily skilled artisan would have been motivated to provide the speed, high sensitivity and convenience required for measuring collagenase activity [Molecular Probes at the Introduction, 2nd paragraph].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/           Primary Examiner, Art Unit 1612